Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
				Election
Applicant's election of claims 1-7, 18, 22, 24, 25, 27-31, 44, and 45 without traverse in the reply filed on 04/14/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving module, drive module, and control module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
As mentioned herein above, the claimed element: “control module” is a means plus function limitation that invokes 35 U.S.C. 112(f) paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. There is no description of a processor and programming sufficient to perform the functions, which would be required to support the claimed specialized functions.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7, 18, 22, 24, 25, 27-31, 44, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
Claims 1 recites the claimed element, “control module” that is configured to control the autonomous lawn mower, the “control module” controls the autonomous lawn mower to execute a preset obstacle-avoidance measure”.  Claim 44 recites the features of “a control module, configured to control the self-moving device, the control module controls the moving module to move along a preset path to keep a distance between the housing and the obstacle greater than zero.”  Claim 45 recites the features of “a control module, configured to control the self-moving device, the control module controls the moving module to move along a path in a direction different from a current forward movement direction.”  The specification merely mentions “control module” and simply repeats the functionality found in the claimed language.  The specification repeats its functions without including a processor and programming sufficient to perform the functions. The specification does not indicate that the inventors had possession of the details of particular software or instructions that would implement the analyzing functions.
Claims 2-7, 18, 22, 24, 25, 27-31 are rejected for the same reasons as discussed herein above.




(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	Claims 1-7, 18, 22, 24, 25, 27-31, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the
Regarding claims 1, 44, and 45, each claim recites the limitation of “control module”.  The specification simply repeats the language of “control module” recited in the claim. The specification simply fails to include adequate description showing what is the meaning of that language. There is no corresponding structure (or material or acts) disclosed in the specification in a way that one skilled in the art will understand what structure (or material or acts) could perform the cited function.
Claims 2-7, 18, 22, 24, 25, 27-31 are rejected for the same reasons as discussed herein above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tashiro et al. (herein after “Tashiro”) (JP 2012105557 A).
Regarding claim 1, Tashiro is directed to an automatic lawn mower, comprising: a housing, which is shown as the automatic lawn mower (1) body; motor-controlled driving wheel, a motor driver (31) communicates with a control unit (21) and is see detailed description of Figure 3 and Figure 6 in Tashiro).
In Tashiro, the automatic lawn mower (1) detects the target obstacles located on the movement target route by the obstacle sensor (17) and waits for a predetermined time until the obstacle if removed.  When the predetermined time has elapsed, a detour is performed to avoid a collision.  Thus, Tashiro suggests the features of “when a distance between an obstacle detected by the ultrasonic sensor assembly and the autonomous lawn mower is than a preset distance, the control module controls the autonomous lawn mower to execute a preset obstacle-avoidance measure.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic lawn mower with the obstacle detection capability as well as avoiding collision as discussed herein above for the advantage of keeping the automatic lawn mower at a predetermined distance to the obstacle to avoid a collision with the obstacle.
Regarding claim 24, Tashiro further illustrated that the automatic lawn mower (1) detects the obstacles by measuring the reflected wave or reflected light (see detailed description of Figure 6).
	Examiner’s Comments regarding Reference cited in PTO-892
It is found Tashiro reference is the most relevant prior art of record.  However, Tashiro does not teach or even suggests the features of:
“wherein the ultrasonic sensor assembly comprises at least two ultrasonic sensors, comprising a first ultrasonic sensor and a second ultrasonic sensor, the first ultrasonic sensor receives and transmits ultrasound in a first transceiver region, the second ultrasonic sensor receives and transmits ultrasound in a second transceiver region, and the first ultrasonic sensor and the second ultrasonic sensor are arranged on the housing and directed toward one another such that the first transceiver region and the second transceiver region overlap partially to form three detection regions, wherein the portion where the first transceiver region and the second transceiver region overlap each other is a third detection region, the portion of the first transceiver region that doesn’t overlap with the second transceiver region is a first detection region, the portion of the second transceiver region that doesn’t overlap with the first transceiver region is a second detection region.”
“the ultrasonic sensor assembly comprises an ultrasonic sensor configured to transmit and receive ultrasound, a PCB board, and a protection case for fixing the PCB board and the ultrasonic sensor, the ultrasonic sensor has an outward sound-producing surface, the protection case has an end surface, and the sound-producing surface is level with the end surface or is concave relative to the end surface to be disposed in the protection case.”
“the first transceiver region has a first border line near a front end of the housing, the housing has a neighboring wall adjacent to the first transceiver 
The US patent No. US 8,788,092 B2 (Casey reference) is a robot obstacle detection system which includes a robot housing and a sensor subsystem.  the sensor subsystem includes a sensor subsystem includes an emitter for emitting a signal having a field of emission and a photon detector having a field of view which intersects the field of emission at a region.  The subsystem detects an object in a proximity of the mobile robot and determines a value of a signal corresponding to the object, comparing the value to a predetermined value, moving the robot in response to the comparison, and updating the predetermined value upon the occurrence of an event.  Nothing in Casey is involved the missing features from Tashiro.  
The US patent application publication No. US 2016/0000287 A1 (TSUBOI reference) is another cited reference among the cited references but it is not used against the claimed invention.  TSUBOI teaches an electronic device and self-propelled vacuum cleaner.  The electronic device includes an obstruction detection unit for detecting that the self-propelled vacuum cleaner makes contact with or comes close to an obstruction such as wall, desk, or a chair in a room.  The obstruction detection unit comprises the sensors (14L), (14F), and (14R) in the left, front, and the right sides of the self-propelled vacuum cleaner.  Although the sensors (14) is arranged in the left, front, and right side of the vacuum cleaner, none of these sensors receives and transmits ultrasound in either a first transceiver region, a second transceiver region, or a third transceiver region.
		Conclusions
Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/TUAN C TO/Primary Examiner, Art Unit 3662